Citation Nr: 0831133	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-26 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as the residual of a pulmonary embolus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the benefits sought on appeal.  The appellant 
appealed that decision to BVA, and the case was referred to 
the Board.  The Board remanded the case for further 
development in May 2007.  That development was completed, and 
the case has since been returned to the Board for appellate 
review.

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing conducted at the RO on 
October 5, 2006.  A copy of the hearing transcript is of 
record and has been reviewed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's lung disorder was not manifested during 
service or for many years thereafter, and has not been shown 
to be related to his service or any events therein, including 
a pulmonary embolus.


CONCLUSION OF LAW

Service connection for a lung disorder is not warranted.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service connection claim, VA is required 
to review the evidence presented with the claim and to provide 
the veteran with notice of what evidence not previously 
provided will help substantiate his claim.  19 Vet. App. 473 
(2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the veteran of what is required 
to establish service connection and that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.

Preliminarily, the Board finds that the VA's duty to notify, 
addressed in 38 C.F.R. § 3.159(b)(1), was satisfied by a 
letter sent to the veteran in March 2003.  The March 2003 
letter specifically addressed the evidence necessary to 
substantiate the veteran's service connection claim, the 
evidence VA would seek to obtain, and the evidence the veteran 
was expected to provide.  The March 2003 letter was also sent 
prior to the initial unfavorable decision by VA in January 
2004.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met.

Furthermore, a supplemental notice letter sent to the veteran 
in March 2006 addressed the relevant rating criteria and 
effective date provisions, compliant with the requirements of 
Dingess.  While notice provided to the veteran was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the case, notice was provided by the AOJ prior 
to the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a).  Additional supplemental 
notice was sent to the veteran in May 2007.  As the March 2006 
and May 2007 notice letters were followed by a readjudication 
of the veteran's claim for service connection in an December 
2007 supplemental statement of the case (SSOC), any error in 
the timing of the notice was harmless.  Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  

Based on the foregoing, the Board finds that the March 2003, 
March 2006, and May 2007 notice letters adequately informed 
the veteran of the information and evidence necessary to 
substantiate his claim for service connection for a lung 
disorder.  Therefore, the Board concludes that VA has provided 
to the veteran, all of the notice required by law.

VA also has a duty to assist the veteran in the development of 
a claim.  This includes assisting the veteran in procuring 
service treatment records and other relevant treatment records 
and providing a VA examination when necessary.  38 U.S.C.A. §  
5103A; 38 C.F.R. § 3.159.  Here, VA has obtained the veteran's 
service treatment records, VA treatment records, and private 
treatment records.  Additionally, the veteran was afforded VA 
examinations in October 2003 and November 2007.  An addendum 
containing additional test results and interpretation by a 
pulmonologist was obtained in December 2007.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with the April 2005 
statement of the case (SOC) as well as a SSOC in December 
2007.  The SOC and SSOC specified the reasons for the 
continuing denial of the veteran's claim for service 
connection and, in so doing, informed him of the evidence that 
was still required to substantiate his claim.  

In his April 2008 Informal Hearing Presentation (IHP), the 
veteran's authorized representative requests that VA schedule 
another VA examination on the basis that the November 2007 VA 
examination was conducted by a physician's assistant, and not 
a pulmonary care specialist.  He appears to imply that the 
examiner, a physician's assistant, is not qualified to conduct 
a pulmonology evaluation.  However, this is no reason for 
deeming the examination to be inadequate.  See Cox v. 
Nicholson, 20 Vet. App. 563, 568-69 (2007) (holding that 
medical examinations may be conducted by licensed healthcare 
professionals competent to provide diagnoses, statements, or 
opinions); Goss v. Brown, 9 Vet. App. 109 (1996) (recognizing 
that nurses' statements regarding nexus were sufficient to 
make a claim well grounded); Williams v. Brown, 4 Vet. App. 
270, 273 (1993) (finding opinions of a VA registered nurse 
therapist competent medical testimony and requiring the Board 
to provide reasons or bases for finding those opinions 
unpersuasive).  The veteran has not specifically indicated how 
or why the VA examination was inadequate, nor does he have the 
requisite training to so opine.  See Espiritu v. Derwinski, 2 
Vet. App. 491, 494-5 (1992).  The Board notes that the 
examination note was also reviewed and signed by the medical 
surgical care line manager, a medical doctor.  Furthermore, 
the report also contains a December 2007 addendum containing 
the results of the veteran's pulmonary function tests, with 
interpretation provided by a certified pulmonologist.  The 
Board finds that the November 2007 VA examination was entirely 
adequate.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.   
Indeed, the veteran returned an SSOC notice response in March 
2008, indicating that he had no additional information or 
evidence to submit.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a lung 
disorder.  Though the veteran did experience a pulmonary 
embolus during service, there is no evidence that the veteran 
experienced lung problems for many years after his discharge 
from the military.  Furthermore, there is no competent 
medical evidence establishing an etiological relationship 
between an event, injury, or disease in service and the 
veteran's current disability.  After careful consideration, 
the Board concludes that the most probative evidence of 
record does not link the veteran's current symptomatology to 
his military service; and therefore, service connection for a 
lung disorder must be denied.  

The Board notes that the veteran reported no history of 
asthma, shortness of breath, or pain or pressure in his chest 
on the medical history he submitted during either his 
November 1982 enlistment examination, or his July 1986 
discharge examination.  The doctors who examined the veteran 
in November 1982 and July 1986 noted that the veteran's lungs 
and chest appeared normal upon examination.  Chest x-rays 
taken at the time of the veteran's enlistment and discharge 
examinations also appeared to be normal.  The veteran's 
service treatment records do not contain any notations 
indicating that the veteran experienced any difficulty with 
shortness of breath or chest pain during his military 
service.

The veteran sustained a broken leg while at home on terminal 
leave in September 1986.  While in the hospital after surgery 
to set his broken leg, the veteran developed chest pain and 
shortness of breath.  After undergoing a chest x-ray and a 
lung scan, the veteran was diagnosed with a probable 
pulmonary embolus.  After treatment with blood thinners, the 
veteran's symptoms resolved.  The veteran consistently denied 
experiencing any additional episodes of chest pain or 
shortness of breath during the remainder of his 
hospitalization.  Thus, any reported symptomatology appears 
to have been acute and transitory and to have resolved prior 
to the veteran's discharge from the hospital.  Indeed, the 
veteran's November 2007 VA examination characterized the 
veteran's in-service pulmonary embolus as acute.  Therefore, 
the Board finds that the veteran's current lung disorder did 
not manifest in service.

During his follow-up treatment for his broken leg, the 
veteran was discharged from active duty.  The veteran 
returned to the hospital emergency room in December 1986, 
again complaining of chest pain and shortness of breath.  
Though examiners initially considered the possibility that 
the veteran might be experiencing another pulmonary embolus, 
a chest x-ray and a lung scan were negative for any 
recurrence of a blood clot.  The veteran was diagnosed with 
chest pain of uncertain cause, advised to follow-up with his 
primary care physician, and discharged from the hospital.  
There is no indication that the veteran was suffering from 
any lung disorder at the time of his December 1986 hospital 
admission.

The veteran again went to the emergency room complaining of 
intermittent left rib cage pain, with some pain on 
inspiration in August 1989.  Upon examination, the veteran's 
lungs were clear.  He was alternately diagnosed with 
pharyngitis or costochondritis, and released after receiving 
antibiotics.  Again, there is no indication that the 
veteran's August 1989 symptomatology was in any way related 
to a lung disorder.  

The first evidence that the veteran experienced a lung 
disorder after his discharge from the military are 
allegations contained in his own claim for service connection 
filed in January 2003, a period of more than sixteen years 
after the date of his separation from service.  Therein he 
alleges that he experienced lung scarring and damage as a 
result of the pulmonary embolus in September 1986.  

With regard to the long evidentiary gap in this case between 
active service and the earliest documented complaints of a 
lung disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
lung problems is itself evidence which tends to show that the 
disability did not have its onset in service or for many 
years thereafter.
  
A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  The Board finds 
that the lack of any evidence of related complaints or 
diagnoses for many years is persuasive evidence against the 
veteran's contention that his current lung disability is 
causally or etiologically related to any event, injury, or 
disease he experienced in service.  

Other medical records associated with the veteran's claims 
file for the period December 1999 to December 2003 document 
the veteran's care for a variety of psychological and medical 
problems unrelated to the disability for which he is 
currently claiming entitlement to service connection.  It is 
unclear when exactly the veteran was first diagnosed with a 
lung disorder.  Medical records for unrelated complaints in 
June and July 2000, and in June 2001 do not include any 
notations that the veteran complained of chest pain or 
shortness of breath, or that he had been  previously 
diagnosed with any lung disorder.  The first documented 
diagnosis of a lung disorder contained in the veteran's 
claims file is in the report of the October 2003 VA examiner.  

After examining the veteran and reviewing his medical records 
and claims file, the October 2003 VA examiner concluded that 
the veteran's shortness of breath was caused by mild 
obstructive lung disease, as demonstrated on his pulmonary 
function tests conducted the same day.  The examiner further 
concluded that the veteran's lung disorder was not caused by 
his remote history of deep vein thrombosis, which caused his 
in-service pulmonary embolus, as there was no evidence of any 
chronic lung damage or pulmonary abnormality indicated on the 
chest CT scan.  Notations included with the veteran's October 
2003 CT scan specifically stated that no pulmonary 
abnormalities were identified, and further that there was no 
evidence of any airway disease or infiltrative lung disease 
to explain the veteran's symptoms.

Since his diagnosis in October 2003, the veteran has 
regularly sought care and treatment for his lung disorder at 
the VA medical center.  The veteran has been alternately 
diagnosed with chronic obstructive lung disease (December 
2003), chronic bronchitis (May 2005), asthmatic bronchitis 
(May 2005), acute asthma episodes (September 2007), acute 
dyspnea (October 2007), and reactive airway disease (November 
2007).  In addition to his lung disorder, the veteran also 
appears to suffer from anxiety (September 2007), sleep apnea 
(noted October 2007), diabetes mellitus, high cholesterol, 
high blood pressure, poly substance abuse, chronic stable 
cirrhosis of the liver, and obesity (list October 2007).  At 
appointments in October 2007, the veteran stated that he was 
working around a lot of chemicals without a mask.  He 
expressed some concern that the chemical exposure was 
exacerbating his lung disorder.  At that time, the veteran 
was advised by the examiner to either wear a mask, or find a 
new job.

The veteran underwent a second VA examination in November 
2007.  After examining the veteran, and reviewing the 
veteran's medical records and claims file, the examiner 
diagnosed the veteran's disorder as reactive airway disease.  
The November 2007 VA examiner concluded that it was less 
likely as not that the veteran's current lung disorder was 
caused by his in-service pulmonary embolus.  The examiner 
opined that though a pulmonary embolus could cause permanent 
lung damage, the damage caused would not result in the 
disorders with which the veteran had been diagnosed.  The 
results of the veteran's pulmonary function tests including 
analysis of the results by a pulmonologist, were attached to 
the November 2007 VA examination in December 2007.  The 
pulmonologist noted that the pulmonary function tests 
indicated normal spirometry and lung volumes, and only 
minimal impairment of the diffusion capacity of carbon 
monoxide.  

There is no competent medical evidence contained in the 
claims file that contradicts the conclusions of the October 
2003 and November 2007 VA examiners.  While the Board may, 
with appropriate justification, favor one medical opinion 
over another, Owens v. Brown, 7 Vet. App. 429 (1995); Wray v. 
Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record), the Board, may not reject 
medical evidence on the basis of its own unsubstantiated 
medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).  
As there are no conflicting medical opinions, the Board finds 
that the conclusions of the October 2003 and November 2007 
medical examiners are entitled to considerable probative 
weight in determining whether the veteran is entitled to 
service connection for a lung disorder.

At his October 2006 video conference hearing, the veteran 
alleged that during his hospitalization in September 1986, a 
specialist told the veteran that he had scar tissue from the 
blood clots that damaged his lungs.  The specialist did not 
memorialize the reported diagnosis in any medical record 
contained in the veteran's treatment records.  Without 
additional details about the basis for and context of the 
surgeon's comments, the Board is unable to conclude that the 
scarring and damage allegedly observed by the specialist are 
the cause of the lung disorder from which the veteran is 
currently suffering.  

The veteran repeatedly contends that he has experienced 
symptoms including shortness of breath, coughing, and chest 
pain, since his pulmonary embolus in service.  While the 
veteran is competent to report the symptoms he has 
experienced, he is not competent to opine upon medical 
diagnosis or etiology.  The veteran's lay statements, 
unsupported by other evidence, are insufficient to show that 
the veteran's current disorder is causally or etiologically 
related to the pulmonary embolus he experienced in service.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As there 
is no indication in the record that the veteran has 
specialized medical training, the Board must conclude that as 
a layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board assigns little probative value to the 
veteran's contentions that he is currently suffering from a 
lung disorder that was caused by his in-service pulmonary 
embolus.

Having carefully examined all evidence of record in light of 
the applicable law, the Board concludes that the most 
probative evidence of record does not link the veteran's 
current lung disorder to his military service.  As there is 
no competent medical evidence suggesting that the veteran's 
current lung disability is causally or etiologically related 
to the veteran's in-service pulmonary embolus, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  Therefore, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for a lung disorder is not warranted.  


ORDER

Entitlement to service connection for a lung disorder, 
claimed as the residual of pulmonary embolus, is denied. 




____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


